Citation Nr: 0111323	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for hypertension.

2.  Entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
April 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for back 
disability is the subject of a remand at the end of this 
decision.


FINDINGS OF FACT

1.  A Notice of Disagreement was not timely received with 
respect to the RO's decision in November 1986, which 
denied entitlement to service connection for 
hypertension. 

2.  Evidence received since the RO's decision in November 
1986 is cumulative or duplicative of that on file at the 
time of the decision or is not so significant, by itself 
or in connection with evidence previously assembled, that 
it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection 
for hypertension.


CONCLUSIONS OF LAW

1.  The RO's November 1986 decision, which denied 
entitlement to service connection for hypertension, is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 19.129(a), 19.192 (1986).  

2.  The evidence received since the RO's November 1986 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hypertension.  A review of the record discloses that this 
is not his first such claim.  In December 1979, the RO 
denied the veteran's original claim of entitlement to 
service connection for hypertension; and in January 1981, 
the Board affirmed that decision.  That decision was 
final.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).  

Several years after the Board's decision, the veteran 
requested that his claim of entitlement to service 
connection be reopened.  In November 1986, denied that 
request, finding that the veteran had not submitted new 
and material evidence to support reopening of the claim.  
In that decision, the RO raised the veteran's rating for 
a deviated nasal septum from noncompensable to 10 
percent.  It also granted a permanent and total rating 
for pension purposes, subject to adjudication officer 
approval.  

The following month, the RO notified the veteran of the 
increased rating and of the grant of pension benefits.  
Although the RO did not notify him at the same time of 
the denial of his request to reopen a claim of 
entitlement to service connection for hypertension, the 
RO sent him a letter approximately two weeks later 
notifying him that service connection had not been 
established for hypertension.  The veteran did not submit 
a Notice of Disagreement with which to appeal that 
decision.  Accordingly, that decision became final. 
38 U.S.C. § 4005(c); 38 C.F.R. §§ 19.129(a), 19.192.

Evidence on file in November 1986 consisted of the 
veteran's service medical records; private medical 
records, dated from July 1971 to April 1984; reports of 
VA examinations, performed in September 1979, October 
1985, and September 1986; VA medical records, reflecting 
treatment from July 1985 to September 1986; reports from 
the veteran's former employers received in 1985; and the 
transcript of the veteran's hearing on appeal held at the 
RO in July 1986.  That evidence showed that on the report 
of medical history, completed in conjunction with his 
January 1996 service entrance examination, the veteran 
reported that he had previously been rejected for 
military service due to temporary high blood pressure and 
vision problems.  On examination, however, his blood 
pressure was 120/70 and there was no evidence of 
hypertension.  

The veteran's service medical records are negative for 
any evidence of hypertension.  

During his service separation examination in October 
1968, the veteran responded in the negative, when asked 
if he then had, or had ever had, high or low blood 
pressure.  On examination, his blood pressure was 154/88, 
and he underwent further workup to determine whether he 
was hypertensive.  A three day blood pressure check 
revealed the following readings:  126/84; 130/90; 130/90; 
130/90; 138/84; and 138/84.  After evaluation of those 
readings, the examiner concluded that the veteran was not 
hypertensive.

Hypertension was not clinically reported until July 1971, 
when the veteran was admitted to Jewish Hospital.  A 
consultation and workup revealed no etiology for his 
hypertension.  He was placed on antihypertensive 
medication and discharged.  

From July 1971 through September 1986, the veteran was 
followed/treated for hypertension by VA and private 
health care providers.  There was no competent evidence, 
however, of any relationship between that disorder and 
service.  The only such reports came from the veteran and 
lay personnel who had submitted statements on his behalf.  
They were not, however, qualified to render opinions 
which required medical expertise, such as diagnosis or 
etiology of hypertension.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, their opinions, 
without more, could not be considered competent evidence 
to support a grant of service connection.
The veteran now seeks to reopen his claim of entitlement 
to service connection for hypertension.  In particular, 
he maintains that his blood pressure workup performed 
during his service separation examination was improper 
and belied the fact that he did have hypertension.

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. §  7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Board may then 
proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins 
v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in 
November 1986 consists of VA medical records, dated from 
March 1987 through March 1990 and statements from a 
former fellow serviceman, as well as from his brother and 
sister.  While new in the sense that it had not been 
previously submitted to agency decision makers, such 
evidence is essentially cumulative in nature.  It does 
not fill in the deficits in the evidence which existed at 
the time of the RO's decision in December 1979.  Indeed, 
it remains negative for any evidence of hypertension in 
service or within one year of the veteran's discharge 
from service.  Although the veteran contends that the 
hypertension workup he received during his service 
separation examination was improper, he has submitted no 
competent evidence to support his assertion.  While the 
additional evidence shows ongoing treatment for 
hypertension, the record remains negative for any 
competent evidence that it is related to service.  The 
only such reports continue to come from the veteran and 
from the lay personnel who have submitted statements in 
his behalf; however, it must be emphasized that they are 
not qualified to render such opinions.  Espiritu.  
Although the veteran's former fellow serviceman reports 
that the veteran had a problem with high blood pressure 
throughout his tour of duty, that statement is not 
supported by the veteran's service medical records.  
Moreover, high blood pressure or hypertension is not a 
disability which is observable by lay personnel.  
Therefore, the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the evidence is not 
new and material for the purpose of reopening the claim 
of entitlement to service connection for hypertension, 
the previous denial is confirmed and continued.

In arriving at this decision, the Board notes that since 
its decision in November 1986, the RO has informed the 
veteran of the type of evidence necessary to substantiate 
his claim (See, e.g., RO letter to veteran, dated in June 
1999 and Statement of the Case issued in May 2000).  It 
has requested and received the veteran's VA medical 
records on at least 3 occasions from the only facility 
where the veteran is currently being treated.  Moreover, 
the veteran has not identified any outstanding evidence 
which could be used to support his claim.  Indeed, the RO 
has essentially complied with the duty to assist 
requirements set forth in the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  Accordingly, 
further development of this issue is not warranted at 
this time.



ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for 
hypertension is denied.


REMAND

In April 2000, when the RO denied the veteran's claim of 
entitlement to service connection for back disability, it 
did so on the basis that such claim was not well 
grounded.  

As noted above, the President recently (November 2000) 
signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
That law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  That 
law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development 
of a claim that is not well grounded.  That change in the 
law was applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained 
in the new law.  In addition, because the RO has not yet 
considered whether any additional notification or 
development action is required under the VCAA, it would 
be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim of entitlement 
to service connection for back 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case 
(SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Thereafter, if 
in order, the claims folder should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran has the 
right to submit any additional evidence and/or 

argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


